Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 14, 2018, among Comstock Resources, Inc., a Nevada corporation (the
“Company”), Arkoma Drilling L.P., a Texas limited partnership (“Arkoma”) and
Williston Drilling, L.P., a Texas limited partnership (“Williston”). This
Agreement is made pursuant to the Contribution Agreement, dated as of May 9,
2018, among the Company, Arkoma and Williston (the “Contribution Agreement”).
Capitalized terms used and not otherwise defined herein that are defined in the
Contribution Agreement shall have the meanings given to such terms in the
Contribution Agreement.

WHEREAS, upon the terms and subject to the conditions of the Contribution
Agreement, the Company has agreed to issue (i) 66,806,077 shares of Company
common stock, par value $0.50 per share (“Common Stock”), to Arkoma and (ii)
21,765,352 shares of Common Stock to Williston, pursuant to Section 3.1 of the
Contribution Agreement; and

WHEREAS, to induce Arkoma and Williston to enter into the Contribution
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), and applicable state securities laws.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in the Contribution Agreement and
this Agreement, the Company and each of Arkoma and Williston, severally and not
jointly, agree as follows:

1. Definitions.

As used in this Agreement, the following terms shall have the following
meanings:

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such Person. For
purposes of this definition, “control,” when used with respect to any Person,
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.

“Business Day” means any day on which the principal offices of the Commission in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized to close in the City of Dallas in the United States of America.

“Commission” means the Securities and Exchange Commission.

“Effectiveness Date” means, with respect to the Initial Registration Statement
or any additional Registration Statement required to be filed pursuant to
Section 2(c) or Section 5(c) hereunder, the 45th calendar day following the
Filing Date (or, in the event of a “full review” by the Commission, the
90th calendar day following the Filing Date); provided, however, that in the



--------------------------------------------------------------------------------

event the Company is notified by the Commission that one or more of the above
Registration Statements will not be reviewed or is no longer subject to further
review and comments, the Effectiveness Date as to such Registration Statement
shall be the fifth Business Day following the date on which the Company is so
notified if such date precedes the dates otherwise required above, provided,
further, if such Effectiveness Date falls on a day that is not a Business Day,
then the Effectiveness Date shall be the next succeeding Business Day, and
provided further that the Effectiveness Date of a Registration Statement will be
extended by the number of days any Holder objects to the filing of a
Registration Statement pursuant to Section 5(a).

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, the 90th calendar day following the date hereof. With respect to any
additional Registration Statements which may be required pursuant to
Section 2(c) or Section 5(c), the earliest practicable date on which the Company
is permitted by SEC Guidance to file such additional Registration Statement
related to the Registrable Securities.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities. The initial Holders shall be Arkoma and
Williston.

“Indemnified Party” shall have the meaning set forth in Section 7(c).

“Indemnifying Party” shall have the meaning set forth in Section 7(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

“Issuer Proposed Offering” shall have the meaning set forth in Section 3(a).

“Losses” shall have the meaning set forth in Section 7(a).

“Opt Out Election” shall have the meaning set forth in Section 3(b).

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

“Piggyback Rights” shall have the meaning set forth in Section 3(a).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

-2-



--------------------------------------------------------------------------------

“Registration” means any registration pursuant to this Agreement, including
pursuant to the Shelf Registration Statement.

“Registrable Securities” means, as of any date of determination, (a) all of the
Stock Consideration, and (b) any securities issued or then issuable upon any
stock split, dividend or other distribution, or in connection with a combination
of shares, or any security into which such Common Stock will have been converted
or exchanged in connection with a recapitalization, reorganization,
reclassification, merger, consolidation, exchange distribution or similar event
with respect to the foregoing; provided, however, that any such Registrable
Securities shall cease to be Registrable Securities (and the Company shall not
be required to maintain the effectiveness of any, or file another, Registration
Statement hereunder with respect thereto) for so long as (a) a Registration
Statement with respect to the sale of such Registrable Securities is declared
effective by the Commission under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold in accordance with Rule 144, or (c) such Registrable Securities cease to be
outstanding.

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 2(c) or Section 5(c), including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration.

“Shelf Registration Statement” shall have the meaning set forth in Section 2(a).

“SEC Guidance” means (i) any publicly available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.

 

-3-



--------------------------------------------------------------------------------

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Shares are sold to an underwriter
on a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

2. Shelf Registration.

a. On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement to permit the public resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415 (the “Shelf Registration Statement”). The Shelf Registration
Statement filed hereunder shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form in accordance
herewith, subject to the provisions of Section 2(d)). Subject to the terms of
this Agreement, the Company shall use commercially reasonable efforts to cause a
Shelf Registration Statement filed under this Agreement (including, without
limitation, under Section 5(c)) to be declared effective under the Securities
Act as promptly as reasonably practicable after the filing thereof, but in any
event no later than the applicable Effectiveness Date, and shall use its
commercially reasonable efforts to keep such Registration Statement continuously
effective under the Securities Act until the date that all Registrable
Securities covered by such Shelf Registration Statement have ceased to be
Registrable Securities (the “Effectiveness Period”). The Shelf Registration
Statement when effective (including the documents incorporated therein by
reference) will comply as to form in all material respects with all applicable
requirements of the Securities Act and the Exchange Act and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained in such Shelf Registration Statement, in
the light of the circumstances under which a statement is made). The Company
shall notify the Holders by e-mail of the effectiveness of a Shelf Registration
Statement after the Company telephonically confirms effectiveness with the
Commission. The Company shall file a final Prospectus with the Commission as
required by Rule 424 after the effective date of such Registration Statement.

b. Notwithstanding the registration obligations set forth in Section 2(a), if
the Commission informs the Company that all of the Registrable Securities
cannot, as a result of the application of Rule 415, be registered for resale as
a secondary offering on a single registration statement, the Company agrees to
promptly inform each of the Holders thereof and use its commercially reasonable
efforts to file amendments to the Initial Registration Statement as required by
the Commission, covering the maximum number of Registrable Securities permitted
to be registered by the Commission, on Form S-3 or such other form available to
register for resale the Registrable Securities as a secondary offering, subject
to the provisions of Section 2(d); provided, however, that prior to filing such
amendment, the Company shall use commercially reasonable efforts to advocate
with the Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, Compliance and
Disclosure Interpretation 612.09.

c. Notwithstanding any other provision of this Agreement, if the Commission or
any SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering, the

 

-4-



--------------------------------------------------------------------------------

Company shall give the Holder at least five (5) Business Days prior written
notice along with the calculations as to such Holder’s allotment. In the event
the Company amends the Initial Registration Statement in accordance with the
foregoing, the Company will use its commercially reasonable efforts to file with
the Commission, as promptly as allowed by Commission or SEC Guidance provided to
the Company or to registrants of securities in general, one or more registration
statements on Form S-3 or such other form available to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended.

d. If Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

e. Notwithstanding anything to the contrary contained herein, in no event shall
the Company be permitted to name any Holder or Affiliate of a Holder as any
Underwriter without the prior written consent of such Holder.

3. Piggy-Back Registrations.

a. If at any time during the Effectiveness Period, the Company proposes to sell
shares of Common Stock for its own account in an Underwritten Offering (each, an
“Issuer Proposed Offering”), each Holder shall have the right to include in such
Issuer Proposed Offering all or part of the Registrable Securities held by such
Holder (the “Piggyback Rights”). Except as otherwise provided in Section 3(b),
the Company shall promptly, but in no event less than fifteen (15) Business Days
prior to any such Issuer Proposed Offering (or, in the event of an Issuer
Proposed Offering that will be executed as an “overnight” or “bought” deal, no
less than five (5) Business Days prior to the commencement of such Issuer
Proposed Offering), give written notice to all Holders of Registrable Securities
of its intention to conduct the Issuer Proposed Offering. Any Holder wishing to
exercise its Piggyback Rights shall deliver to the Company a written notice
(i) within five (5) Business Days after the receipt of the Company’s notice or
(ii) at least one (1) day prior to the first use of a preliminary prospectus in
connection with such Issuer Proposed Offering, whichever is earlier. Such
Holder’s written notice shall specify the number of shares of Common Stock
intended to be disposed of by such Holder, which might be all or a portion of
such Holder’s Registrable Securities. The Company will, subject to Section 3(b),
use its commercially reasonable efforts to effect the registration under the
Securities Act of, and to include in the Issuer Proposed Offering, all
Registrable Securities which the Company has been so requested to register by
the Holders thereof, to the extent requisite to permit the disposition of the
Registrable Securities so to be registered and sold; provided that (x) if, at
any time after giving written notice of its intention to conduct the Issuer
Proposed Offering and prior to the commencement of the Issuer Proposed Offering,
the Company shall determine for any reason not to proceed with the Issuer
Proposed Offering, the Company may, at its election, give written notice of such
determination to each Holder of Registrable Securities and, thereupon, shall be
relieved of its obligation to register any

 

-5-



--------------------------------------------------------------------------------

Registrable Securities in connection with such Issuer Proposed Offering, and
(y) all Holders of Registrable Securities requesting to be included in the
Issuer Proposed Offering must sell their Registrable Securities to the
underwriters selected by the Company on the same terms and conditions as apply
to the Company (including entering into an underwriting agreement in customary
form with the underwriter or underwriters selected for such offering by the
Company), as may be customary or appropriate in combined primary and secondary
offerings.

b. If the managing underwriter in any Issuer Proposed Offering determines in
good faith that marketing factors require a limitation on the number of
securities to be underwritten, the number of securities that may be included
will be limited to the number of securities that, in the opinion of such
underwriter, should be included, and the securities to be included in the
underwriting shall be allocated, (i) first, to the Company, (ii) second, pro
rata among the Selling Holders and (iii) third, pro rata among any other Persons
who have been or are granted registration rights on or after the date of this
Agreement. Notwithstanding anything to the contrary contained in this
Section 3(b), at any time a Holder may elect, in writing, not to receive any
notices pursuant to Section 3(a) or other communications with respect to events
giving rise to such Holder’s ability to exercise its Piggyback Right (each, an
“Opt Out Election”). Following the receipt of an Opt Out Election from any
Holder, the Company shall not deliver to any such Holder notice of the Company’s
intent to conduct an Issuer Proposed Offering and such Holder shall have no
rights to participate in any such Issuer Proposed Offering pursuant to this
Section 3.5 until such time as a revocation of such Opt Out Election has been
received, or pursuant to Section 4.1 is deemed to be received, by the Company.
For the avoidance of doubt, nothing in this Section 3(b) shall be deemed to
prohibit the Company from notifying the Holder of any event for which the
Company is required to provide notice to such Holder under any other agreement
or applicable law, notwithstanding the receipt of an Opt Out Election from such
Holder. The rights of the Holders under this Section 3 shall terminate upon such
Holder (together with its Affiliates) ceasing to hold at least $25,000,000 of
Registrable Securities.

4. Underwriting.

a. For so long as a Holder holds Registrable Securities, such Holder may request
by giving written notice (an “Underwriting Request”) to the Company that an
offering permitted under Section 2(a) shall be in the form of an Underwritten
Offering; provided, however, that in the case of each such Underwritten
Offering, such Holder will be entitled to make such demand only if the proceeds
from the sale of Registrable Securities in the offering (before the deduction of
underwriting discounts) is reasonably expected to exceed, in the aggregate,
$50,000,000); provided, further that the Company shall not be obligated to
effect more than two (2) Underwritten Offerings during any twelve
(12) consecutive month period and shall not be obligated to effect an
Underwritten Offering within one hundred twenty (120) days after the pricing of
a previous Underwritten Offering.

b. All Underwriting Requests shall specify the approximate number of Registrable
Securities to be sold in the Underwritten Offering and the expected price range
(net of underwriting discounts and commissions) of such Underwritten Offering.

 

-6-



--------------------------------------------------------------------------------

c. With respect to any such Underwritten Offering, the Holder making the request
shall select an investment banking firm of international standing to be the
managing underwriter for the offering, which firm shall be reasonably acceptable
to the Company. The Company will enter into and perform its obligations under an
underwriting agreement with the underwriters for such Underwritten Offering,
such agreement to contain such representations and warranties by the Company and
such other terms and provisions as are customarily contained in underwriting
agreements with respect to secondary distributions, which may include, without
limitation, indemnities and contribution to the effect and to the extent
provided in Section 5 and the provision of opinions of counsel and accountants’
letters as are customarily delivered by issuers to underwriters in secondary
underwritten public offerings of securities. The Holders shall be a party to any
such underwriting agreement and the representations and warranties by, and the
other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such Holders of such
securities, but only to the extent such representations and warranties and other
agreements are customarily made by issuers to selling stockholders in secondary
underwritten public offerings, and the Holders shall be required to make
representations or warranties to, and other agreements with, the Company and the
underwriters in connection with such underwriting agreement as are customarily
made by selling stockholders in secondary underwritten public offerings;
provided, however, that the Holders shall not be required to make any
representations or warranties to the Company or the underwriters regarding such
Holder’s knowledge about the Company or to undertake any indemnification
obligations to the Company with respect thereto, except as otherwise provided in
Section 5), or to the underwriters with respect thereto, except to the extent of
the indemnification being given to the Company and its controlling Persons in
Section 5.

d. Unless the managing underwriter otherwise agrees, each Holder agrees not to
effect any public sale or private offer or distribution of any shares of Common
Stock or any other issue being registered or a similar security of the Company,
or any securities convertible into or exchangeable or exercisable for such
securities, during the fourteen (14) days prior to the anticipated effectiveness
under the Securities Act of any underwritten registration of any such securities
(or with respect to an underwritten takedown of any such securities under a
shelf registration, prior to the pricing of such offer) and during such time
period (not to exceed forty-five (45) days) after the effectiveness under the
Securities Act of any underwritten registration (or, with respect to an
underwritten offering pursuant to a shelf registration statement, after the
pricing of such offering) as the Company and the managing underwriter may agree
(except as part of such underwritten registration or offering, as applicable).

5. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

a. Not less than five (5) Business Days prior to the filing of each Registration
Statement and not less than two (2) Business Days prior to the filing of any
related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders, (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of

 

-7-



--------------------------------------------------------------------------------

respective counsel to each Holder, to conduct a reasonable investigation within
the meaning of the Securities Act and (iii) use commercially reasonable efforts
to address in each such document when so filed with the Commission such comments
as such Holders reasonably shall propose prior to the filing thereof. The
Company shall not file a Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided that, the
Company is notified of such objection in writing no later than five (5) Business
Days after the Holders have been so furnished copies of a Registration Statement
or one (1) Business Day after the Holders have been so furnished copies of any
related Prospectus or amendments or supplements thereto. Each Holder agrees to
furnish to the Company a completed questionnaire in the form provided by the
Company on a date that is not less than two (2) Business Days prior to the
Filing Date or by the end of the fourth (4th) Business Day following the date on
which such Holder receives draft materials in accordance with this Section.

b. In connection with a Piggyback Registration, the Company will at least five
(5) Business Days prior to the anticipated filing of the initial Prospectus that
identifies the Holders or any amendment or supplement thereto, (i) furnish to
such Holders copies of all Registration Statements that identify the Holders and
any related Prospectus or any amendment or supplement thereto (other than
amendments and supplements that do not materially alter the previous disclosure
or do nothing more than name Holders and provide information with respect
thereto) prior to filing and (ii) use commercially reasonable efforts to address
in each such document when so filed with the Commission such comments as such
Holders reasonably shall propose prior to the filing thereof.

c. (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the Commission with respect to a Registration Statement
or any amendment thereto and provide as promptly as reasonably possible to the
Holders true and complete copies of all correspondence from and to the
Commission relating to a Registration Statement (provided that, the Company
shall excise any information contained therein which would constitute material
non-public information regarding the Company or any of its subsidiaries), and
(iv) comply in all material respects with the applicable provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by a Registration Statement during the applicable
period in accordance (subject to the terms of this Agreement) with the intended
methods of disposition by the Holders thereof set forth in such Registration
Statement as so amended or in such Prospectus as so supplemented.

d. If during the Effectiveness Period, the number of Registrable Securities at
any time exceeds 100% of the number of shares of Common Stock then registered in
a Registration

 

-8-



--------------------------------------------------------------------------------

Statement, then the Company shall file as soon as reasonably practicable, but in
any case prior to the applicable Filing Date, an additional Registration
Statement covering the resale by the Holders of not less than the number of such
Registrable Securities.

e. Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than one (1) Business Day prior to such filing) and (if requested by any such
Person) confirm such notice in writing no later than one (1) Business Day
following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement, and (C) with respect to a Registration Statement or
any post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or any other federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose, (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (vi) of the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided, however, in no event shall any such notice
contain any information which would constitute material, non-public information
regarding the Company or any of its subsidiaries.

f. Use its commercially reasonable efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

g. Furnish to each Holder, without charge on request, at least one conformed
copy of each such Registration Statement and each amendment thereto, including
financial statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person

 

-9-



--------------------------------------------------------------------------------

(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that any such
item which is available on the EDGAR system (or successor thereto) need not be
furnished in physical form.

h. Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
Selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 5(e).

i. If the Company is not then listed on a national securities exchange, prior to
any resale of Registrable Securities by a Holder, use its commercially
reasonable efforts to register or qualify or cooperate with the Selling Holders
in connection with the registration or qualification (or exemption from the
Registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or “blue sky” laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement, provided that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.

j. If requested by a Holder, cooperate with such Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by the Contribution
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.

k. Upon the occurrence of any event contemplated by Section 5(e), as promptly as
reasonably possible prepare a supplement or amendment, including a
post-effective amendment, to a Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither a Registration Statement nor such Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. If the
Company notifies the Holders in accordance with clauses (iii) through (vi) of
Section 5(e) above to suspend the use of any Prospectus until the requisite
changes to such Prospectus have been made, then the Holders shall suspend use of
such Prospectus. The Company will use its commercially reasonable efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. The Company shall be entitled to exercise its right under this
Section 5(k) to suspend the availability of a Registration Statement and
Prospectus for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12-month period.

 

-10-



--------------------------------------------------------------------------------

l. Otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission under the Securities Act and the
Exchange Act, including, without limitation, Rule 172 under the Securities Act,
file any final Prospectus, including any supplement or amendment thereof, with
the Commission pursuant to Rule 424 under the Securities Act, promptly inform
the Holders in writing if, at any time during the Effectiveness Period, the
Company does not satisfy the conditions specified in Rule 172 and, as a result
thereof, the Holders are required to deliver a Prospectus in connection with any
disposition of Registrable Securities and take such other actions as may be
reasonably necessary to facilitate the registration of the Registrable
Securities hereunder.

m. The Company shall use its commercially reasonable efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

n. The Company may require each Selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the shares.

6. Registration Expenses. All fees and expenses incident to the performance of
or compliance with, this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses of the Company’s counsel and independent
registered public accountants) (A) with respect to filings made with the
Commission, (B) with respect to filings required to be made with any trading
market on which the Common Stock is then listed for trading, and (C) in
compliance with applicable state securities or “blue sky” laws reasonably agreed
to by the Company in writing (including, without limitation, fees and
disbursements of counsel for the Company in connection with “blue sky”
qualifications or exemptions of the Registrable Securities), (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel, auditors, independent engineers and
accountants for the Company, including any special audits or “cold comfort”
letters required by or incident to such performance and compliance,
(v) Securities Act liability insurance, if the Company so desires such
insurance, (vi) fees and expenses of all other Persons retained by the Company
in connection with the consummation of the transactions contemplated by this
Agreement, including but not limited to fees of transfer agents and registrars
and (vii) all expenses related to marketing the sale of the Registrable
Securities, including expenses related to conducting a “road show.” In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of any Holder or, except to the extent provided for in this
Agreement or the Contribution Agreement, any legal fees or other costs of the
Holders.

 

-11-



--------------------------------------------------------------------------------

7. Indemnification.

a. Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in (which, for
the avoidance of doubt, includes documents incorporated by reference in) a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Agreement, except to the extent, but only to the extent,
that such (i) untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus or in any
amendment or supplement thereto or (ii) in the case of an occurrence of an event
of the type specified in Section 5(e)(iii)-(vi), the use by such Holder of an
outdated, defective or otherwise unavailable Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by such Holder and prior to the receipt by such
Holder of the Advice contemplated in Section 8(b). The Company shall notify the
Holders promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of such
indemnified person and shall survive the transfer of any Registrable Securities
by any of the Holders in accordance with Section 8(e).

b. Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all

 

-12-



--------------------------------------------------------------------------------

Losses, as incurred, to the extent arising out of or based solely upon any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or in any amendment or supplement
thereto or in any preliminary prospectus, or arising out of or relating to any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent, but only to the extent, that such untrue
statement or omission is contained in any information so furnished in writing by
such Holder to the Company expressly for inclusion in such Registration
Statement or such Prospectus or (ii) to the extent, but only to the extent, that
such information relates to such Holder’s information provided in the applicable
selling stockholder questionnaire completed by such Holder, if any, or the
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in a Registration
Statement, such Prospectus or in any amendment or supplement thereto. In no
event shall the liability of a Selling Holder be greater in amount than the
dollar amount of the proceeds (net of all expenses paid by such Holder in
connection with any claim relating to this Section 7 and the amount of any
damages such Holder has otherwise been required to pay by reason of such untrue
statement or omission) received by such Holder upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.

c. Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof,
provided that the failure of any Indemnified Party to give such notice shall not
relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have materially and
adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified

 

-13-



--------------------------------------------------------------------------------

Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless such settlement includes an unconditional
release of such Indemnified Party from all liability on claims that are the
subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten (10) Business Days of written notice thereof to
the Indemnifying Party, provided that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.

d. Contribution. If the indemnification under Section 7(a) or 7(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other fees or expenses incurred by such party in
connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(e) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. In no event
shall the contribution obligation of a Holder of Registrable Securities be
greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such Holder in connection with any claim relating to this Section 7 and
the amount of any damages such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

 

-14-



--------------------------------------------------------------------------------

8. Miscellaneous.

a. Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement. Each of the
Company and each Holder agrees that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

b. Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 5(e)(iii) through (vi), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.

c. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
51% or more of the then outstanding Registrable Securities (for purposes of
clarification, this includes any Registrable Securities issuable upon exercise
or conversion of any Security), provided that, if any amendment, modification or
waiver disproportionately and adversely impacts a Holder (or group of Holders),
the consent of such disproportionately impacted Holder (or group of Holders)
shall be required. If a Registration Statement does not register all of the
Registrable Securities pursuant to a waiver or amendment done in compliance with
the previous sentence, then the number of Registrable Securities to be
registered for each Holder shall be reduced pro rata among all Holders and each
Holder shall have the right to designate which of its Registrable Securities
shall be omitted from such Registration Statement. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of a Holder or some Holders
and that does not directly or indirectly affect the rights of other Holders may
be given only by such Holder or Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the first sentence of this Section 8(c). No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
also is offered to all of the parties to this Agreement.

d. Recapitalization, Exchanges, Etc. Affecting the Shares. The provisions of
this Agreement shall apply to the full extent set forth herein with respect to
any and all securities of the Company or any successor or assign of the Company
(whether by merger, consolidation, sale of assets or otherwise) that may be
issued in respect of, in exchange for or in substitution of,

 

-15-



--------------------------------------------------------------------------------

the Registrable Securities, and shall be appropriately adjusted for
combinations, splits, recapitalizations, pro rata distributions of securities
and the like occurring after the date of this Agreement.

e. Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, the Company agrees
to:

(i) make and keep public information regarding the Company available, as those
terms are understood and defined in Rule 144, at all times from and after the
date hereof;

(ii) use its reasonable best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act at all times from and after the date hereof;
and

(iii) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available electronically at no additional charge via the Commission’s
EDGAR system, to such Holder forthwith upon request a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing such Holder to sell any such securities
without registration.

f. Marketing. At the request of any Holder, the Company shall use commercially
reasonable efforts to assist such Holder in the marketing and sale of the
Registrable Securities, including participation by the Company’s senior
management in meetings with institutional investors.

g. Termination. This Agreement shall terminate and be of no further force or
effect when there shall no longer be any Registrable Securities outstanding;
provided that the provisions of Section 6 and Section 7 shall survive any such
termination.

h. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Contribution Agreement.

i. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder, including subsequent Holders of
Registrable Securities. The Company may not assign (except by merger) its rights
or obligations hereunder without the prior written consent of all of the Holders
of the then outstanding Registrable Securities.

j. No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would allow such current or future holder
to require the Company to include securities in any registration statement filed
by the Company on a basis other than expressly subordinate to the

 

-16-



--------------------------------------------------------------------------------

rights of the Holders of Registrable Securities hereunder, otherwise have the
effect of impairing the rights granted to the Holders in this Agreement or
otherwise conflicts with the provisions hereof. Neither the Company nor any of
its subsidiaries has previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been satisfied in full.

k. Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

l. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Contribution Agreement.

m. Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

n. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

o. Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

[Signature Pages Follow]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

COMSTOCK RESOURCES, INC. By:  

/s/ Roland O. Burns

Name:   Roland O. Burns Title:   President and Chief Financial Officer AKOMA
DRILLING L.P. By:  

/s/ Thomas Walker

Name:   Thomas Walker Title:   Assistant Treasurer WILLISTON DRILLING, L.P. By:
 

/s/ Thomas Walker

Name:   Thomas Walker Title:   Assistant Treasurer

[Signature Page – Registration Rights Agreement]